DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, it is unclear what the given instruction is in order to have a response.
Claims 2-8 are also rejected for incorporating the deficiency of their base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10852149. Although the claims at issue are not identical, they are not patentably distinct from each other because:   claim1 of the present application recites a navigation data processing system, comprising at least one apparatus including a processor, the processor configured 5to: execute function processes for different functions concerning navigation, each of the function processes including performing processing corresponding to the function in response to a given instruction and returning a result of the processing; 10execute a single instruction process including providing an instruction to each of the function processes and receiving a result of processing returned in response to the instruction; provide instructions to one or more of the function processes according to a procedure suitable for a purpose to be accomplished as 15to navigation in executing the instruction process; and output navigation data based on results of processing returned in response to the instructions.  
Claim 1 of patent No. 10852149 discloses a  navigation system comprising: two or more apparatuses, each of the two or more apparatuses including a plurality of function executing units that respectively have different functions for navigation, each of the function executing units providing a result of a processing being performed associated with the function in response to a given instruction, and an instruction unit that provides an instruction to each of the plurality of function executing units, and receives the result of the processing being provided in response to the given instruction, wherein the instruction unit of the apparatus previously selects one or more of the function executing units to be used out of the plurality of function executing units for the purpose to be accomplished, provides an instruction to the selected one or more of the plurality of function executing units according to a procedure suitable for a purpose to be accomplished as to navigation, and outputs navigation data based on a result of a processing being provided by the selected one or more of the plurality of function executing units in response to the instruction, at least any two of the two or more apparatuses each have at least one of the function executing units corresponding to a same function, and the instruction units of the any two of the two or more apparatuses have a common awareness that the instruction unit of one of the any two of the two or more apparatuses makes the function executing unit selected and used whereas the instruction unit of the other one of the any two of the two or more apparatuses makes the function executing unit unselected and unused. Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayama et al. (U.S. Patent No. 6,748,316) disclose an apparatus and method for presenting navigation information based on instructions described in a script wherein the navigation script includes time and point information for navigation and information for guidance, and describes an instruction sequence which can represent these information in time series in a mark-up language. According to the structured data generated from the navigation script, an instruction corresponding to a current time or point is executed, so that information for guidance to be presented is output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661